Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
          AGREEMENT by and between Motorola, Inc. (“Motorola” or the “Company”),
and Gregory Q. Brown (the “Executive”), dated this 27th day of August 2008 (the
“Effective Date”).
          WHEREAS, Motorola has announced a plan to create two independent
publicly traded companies (the “Separation Event”), one of which would consist
of Motorola’s Mobile Devices Business (“MDB”) and one of which would consist of
Motorola’s Broadband Mobility Solutions Business (“BMS”);
          WHEREAS, it is possible that a different transaction could occur
involving a sale, joint venture or other disposition of MDB as a result of which
(a) MDB is not a separate publicly traded company and (b) is not at least 50%
owned or controlled by Motorola or one of its subsidiaries (an “Other
Transaction Event”);
          WHEREAS, Motorola currently employs the Executive as the Co-Chief
Executive Officer of Motorola and the Chief Executive Officer of BMS and a
member of the Board of Directors of Motorola (the “Motorola Board”);
          WHEREAS, the Motorola Board has determined that it is in the best
interests of Motorola and its stockholders for the Company to enter into an
agreement embodying the terms of such employment; and
          WHEREAS, the Executive desires to enter into this Agreement and to
accept such employment, subject to the terms and provisions of this Agreement;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
“Party” and together the “Parties”) agree as follows:
          1. Effective Date. This Agreement shall be effective as of the
Effective Date.
          2. Employment Period. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary thereof (the “Initial
Term”); provided that, on the third anniversary and each anniversary of the
Effective Date thereafter, the employment period shall be extended by one year
unless at least sixty (60) days prior to such anniversary, the Company or the
Executive delivers a written notice (a “Notice of Non-Renewal”) to the other
Party that the employment period shall not be extended (the Initial Term as so
extended, the “Employment Period”).
          3. Terms of Employment. (a) Position and Duties.
               (i) During the Employment Period: (A) the Executive shall serve
as the Chief Executive Officer of BMS and the Co-Chief Executive Officer of
Motorola in the Office of the Chief Executive Officer (the “OC”), with such
duties, responsibilities and

 



--------------------------------------------------------------------------------



 



authority as are commensurate with such positions, reporting directly to the
Motorola Board, (B) (1) Motorola’s General Counsel, (2) Motorola’s Chief
Financial Officer, (3) the head of Motorola’s Supply Chain, (4) the head of
Motorola’s Public Affairs/Communications Department and (5) the head of
Motorola’s Human Resources Department (clauses (1) through (5), the “Dual
Reporting Group”) shall report directly to the OC; provided, however, that
(x) employees of BMS shall have direct line reporting relationships to the
Executive or his designees (including any applicable member of the Dual
Reporting Group) and (y) employees of MDB shall have direct line reporting
relationships to Motorola’s other Co-Chief Executive Officer or his designees
(including any applicable member of the Dual Reporting Group) (items (x) and
(y), together, the “Reporting Rules”), (C) subject to Section 4(g), the
Executive shall be nominated by Motorola to remain on the Motorola Board,
(D) the Executive shall devote substantially all of his business time, energies
and talents to serving as Motorola’s Co-Chief Executive Officer and the Chief
Executive Officer of BMS, perform his duties subject to the lawful directions of
the Motorola Board, and in accordance with Motorola’s corporate governance and
ethics guidelines, conflict of interests policies, code of conduct and other
written policies (collectively, the “Motorola Policies”), (E) the Motorola Board
(or such committee of the Motorola Board as the Motorola Board shall duly
designate) shall resolve any disagreement between the Executive and Motorola’s
other Co-Chief Executive Officer, and (F) in the event that the Executive
becomes the sole Chief Executive Officer of Motorola, (1) he shall continue to
report directly to the Motorola Board, with such duties, responsibilities and
authority as are commensurate with such position, (2) the Reporting Rules shall
cease to apply, and (3) he shall devote substantially all of his business time,
energies and talents to serving as Motorola’s Chief Executive Officer and shall
perform his duties in accordance with the Motorola Policies.
               (ii) The Executive’s principal location of employment shall be at
the principal headquarters of BMS; provided, that the Executive may be required
under reasonable business circumstances to travel outside of such location in
connection with performing his duties under this Agreement.
               (iii) During the Employment Period, it shall not be a violation
of this Agreement for the Executive, subject to the requirements of Section 7,
to (A) serve on civic or charitable boards or committees and, with the consent
of the Motorola Board (as defined below) (such consent not to be unreasonably
withheld or denied), no more than one corporate board unrelated to the Company,
(B) deliver lectures or fulfill speaking engagements and (C) manage personal
investments, so long as such activities (individually or in the aggregate) do
not significantly interfere with the performance of the Executive’s
responsibilities as set forth in this Section 3(a) or the Executive’s fiduciary
duties to the Company.
          (b) Compensation.
               (i) Base Salary. During the Employment Period, the Executive
shall receive an annualized base salary (“Annual Base Salary”) of not less than
$1,200,000, payable pursuant to the Company’s normal payroll practices. During
the Employment Period, the current Annual Base Salary shall be reviewed for
increase only at such time as the salaries of senior officers of the Company are
reviewed generally; provided that the Executive’s first such review shall occur
no earlier than calendar year 2009.
               (ii) Annual Bonus; Additional 2008 Bonus.
          (A) For each fiscal year completed during the Employment Period, the
Executive shall be eligible to receive an annual cash bonus (“Annual Bonus”)

-2-



--------------------------------------------------------------------------------



 



based upon performance targets that are established by the Company Committee (as
defined below); provided, however, that the Executive’s target Annual Bonus (the
“Target Bonus”) shall be not less than 220% of his Annual Base Salary, subject
to pro ration for any partial year of employment. To the extent earned and
payable, the Annual Bonus shall be paid in the calendar year following the
calendar year in which such bonus is earned at such time as annual bonuses
generally are paid to other executive officers of the Company. For purposes of
this Agreement, “Company Committee” shall mean the Compensation and Leadership
Committee of the Motorola Board.
          (B) In addition to the Annual Bonus described above, for the 2008
fiscal year only, the Executive shall be eligible to receive an annual cash
bonus (the “Additional 2008 Bonus”) based upon performance targets as have been
established by the Company Committee; provided, however, that the Executive’s
target Additional 2008 Bonus shall be not less than 130% of his Annual Base
Salary, subject to pro ration in the event of a partial year of employment. To
the extent earned and payable, the Additional 2008 Annual Bonus shall be paid in
the calendar year following the calendar year in which such bonus is earned at
such time as annual bonuses generally are paid to other executive officers of
the Company.
               (iii) Long-Range Incentive Plan. During such time as the Company
makes long range incentive plan awards to senior executives of the Company, for
each multi-year period (as recommended by management and determined by the
Company Committee) ending during the Employment Period (but excluding periods
that end in 2008 and 2009), the Executive shall be eligible to receive an award
(“Long-Range Incentive Plan Award”) payment of which shall be based upon
achievement of performance targets that are (or previously were, as the case may
be) established by the Company Committee; provided, however, that the
Executive’s target Long-Range Incentive Plan Award shall be not less than
(A) with respect to the Long-Range Incentive Plan Award that relates to the
2008-2010 performance period, 350% of his Annual Base Salary in effect on the
date of this Agreement and (B) with respect to any other Long-Range Incentive
Plan Award, 250% of his Annual Base Salary in effect at the beginning of the
applicable multi-year performance period, in each case subject to applicable
payment terms in the plan governing the Long-Range Incentive Plan Award,
including pro ration for any partial period of employment if and to the extent
provided in such plan. To the extent earned and payable, the Long-Range
Incentive Plan Award shall be paid in the calendar year following the last
calendar year in which such bonus is earned at such time as long-range incentive
plan awards generally are paid to other executive officers of the Company. For
the avoidance of doubt, the Parties agree that the only Long-Range Incentive
Plan Award in effect on the date of this Agreement relates to the 2008-2010
performance period.
               (iv) Equity Awards.
          (A) Generally. As determined by the Company Committee, the Executive
shall be eligible for grants of equity compensation awards under the Company’s
long term incentive compensation arrangements in accordance with the Company’s
policies, as in effect from time to time. Except for grants specifically
contemplated by this Agreement, all grants of equity compensation awards shall
be made in the discretion of the Company Committee based upon performance of the
Executive and the Company, market rates of pay for the position and the
Company’s compensation philosophy.

-3-



--------------------------------------------------------------------------------



 



          (B) Contract Restricted Stock Units. On the Effective Date, the
Executive shall be granted an award of 583,123 restricted stock units
corresponding to shares of common stock of Motorola (“Motorola Common Stock”)
(the “Contract Restricted Stock Units”). The Contract Restricted Stock Units
shall vest in equal annual installments on July 31, 2009, July 31, 2010 and
July 31, 2011, subject, in each case, to the Executive’s continued employment
with the Company through the applicable vesting date. Except as specifically
provided herein, the terms and conditions of the Contract Restricted Stock Units
shall be subject to the terms of Motorola’s Omnibus Incentive Plan of 2006 (the
“Motorola Omnibus Plan”) and the award agreement evidencing the grant of the
Contract Restricted Stock Units, a copy of the form of which is attached as
Exhibit A to this Agreement.
          (C) Contract Stock Option. On the Effective Date, the Executive shall
be granted an option (the “Contract Stock Option”) to purchase 2,320,652 shares
of Motorola Common Stock. The Contract Stock Option shall have a per share
exercise price equal to the closing price of a share of Motorola Common Stock on
the date of grant as reported for the New York Stock Exchange-Composite
Transactions in the Wall Street Journal at www.online.wsj.com, a ten-year term
and a vesting schedule such that the Contract Stock Option will become
exercisable in equal annual installments on July 31, 2009, July 31, 2010 and
July 31, 2011; provided that the Executive remains in the employ of the Company
through each such vesting date. Except as specifically provided herein, the
terms and conditions of the Contract Stock Option shall be subject to the terms
of the Motorola Omnibus Plan, the award agreement evidencing the grant of the
Contract Stock Option, a copy of the form of which is attached as Exhibit B to
this Agreement and the related stock option consideration agreement, a copy of
the form of which is attached as Exhibit C to this Agreement.
          (D) Contract Stock Appreciation Right. On the Effective Date, the
Executive shall be granted a stock appreciation right (the “Contract SAR”) with
respect to 564,064 shares of Motorola Common Stock. The Contract SAR shall have
a per share grant price equal to the closing price of a share of Motorola Common
Stock on the date of grant as reported for the New York Stock Exchange-Composite
Transactions in the Wall Street Journal at www.online.wsj.com (the “Grant Date
FMV”), a ten-year term and a vesting schedule such that the Contract SAR will
become exercisable in equal annual installments on July 31, 2009, July 31, 2010
and July 31, 2011; provided that the Executive remains in the employ of the
Company through each such vesting date. The Contract SAR shall entitle the
Executive upon exercise to receive payment from Motorola in an amount (the
“Settlement Amount”) equal to the product of (1) the excess of the closing price
of a share of Motorola Common Stock on the date of exercise as reported for the
New York Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com (the “Exercise Date FMV”) over the Grant Date FMV, multiplied
by (2) the number of shares of Motorola Common Stock with respect to which the
Contract SAR is exercised, such payment to be made in a number of shares of
Motorola Common Stock equal to the quotient of (x) the Settlement Amount divided
by (y) the Exercise Date FMV; provided that any fractional shares will be
settled in cash based on the Exercise Date FMV. Except as specifically provided
herein, the terms and conditions of the Contract SAR shall be subject to the
terms of the Motorola Omnibus Plan, the award agreement evidencing the grant of
the Contract SAR, a copy of the form of which is attached as Exhibit D to this
Agreement and the related stock appreciation right consideration agreement, a
copy of the form of which is attached as Exhibit E to this Agreement.

-4-



--------------------------------------------------------------------------------



 



          (E) Equity Treatment in the Event of the Separation Event. Upon the
occurrence of the Separation Event, all of the Executive’s outstanding equity
awards that relate to Motorola Common Stock will be adjusted to take into
account the Separation Event such that following the Separation Event such
awards relate solely to shares of Motorola Common Stock, such adjustment to be
made based on the methodology determined by the Motorola Board in accordance
with the terms of the Motorola Omnibus Plan and applicable legal requirements,
including compliance with Section 409A of the Internal Code of 1986, as amended
(the “Code”) and the regulations thereunder (“Section 409A”); it being
understood that if equity awards that relate to Motorola Common Stock held by
other BMS executive officers are generally adjusted into awards that relate
solely to Motorola Common Stock, the adjustment methodology applicable to the
Executive shall be no less favorable than the adjustment methodology applicable
to such other BMS executive officers; provided that such requirement shall apply
solely with respect to the applicable type of equity (e.g., options, stock
appreciation rights or restricted stock units) with respect to which any such
adjustment methodology applies.
          (F) Separation Event Stock Option. Subject to (1) the occurrence of
the Separation Event, (2) the Executive’s employment with Motorola on the date
of the occurrence of the Separation Event and (3) satisfaction of the Minimum
Market Cap Condition (as defined below), as soon as reasonably practicable
following the occurrence of the Separation Event, Motorola will grant to the
Executive an option (the “Separation Event Stock Option”) having an aggregate
Black-Scholes value of not less than $3,333,333 as of the grant date (any such
excess grant value over $3,333,333 being in the sole discretion of the Company
Committee); provided, that if the Minimum Market Cap Condition is not then
satisfied, the Company Committee may grant such lesser amount, if any, as it
determines in its sole discretion. The Black-Scholes value to be calculated
under this Section 3(b)(iv)(F) shall be determined on the Separation Event Stock
Option grant date in a manner consistent with the methodology used by Motorola
for valuing stock options granted to employees of Motorola during the year in
which the Separation Event occurs. The Separation Event Stock Option shall have
a per share exercise price equal to the closing price of a share of Motorola
Common Stock on the date of grant as reported for the New York Stock
Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com, a ten-year term and a vesting schedule such that the
Separation Event Stock Option will become exercisable as set forth below;
provided that the Executive remains in the employ of the Company through each
such vesting date:

          Percentage of Separation Event Vesting Date   Stock Option that Vests
The later to occur of (x) the Milestone Date and (y) the one year anniversary of
the grant date.
  33 1/3%
(rounded to the nearest whole share)
 
   
The later to occur of (x) the Milestone Date and (y) the two year anniversary of
the grant date.
  33 1/3%
(rounded to the nearest whole share)
 
   
The later to occur of (x) the Milestone Date and (y) the three year anniversary
of the grant date.
  Remainder

-5-



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Milestone Date” shall mean the date on which
the average closing price of Motorola Common Stock for any fifteen consecutive
trading days is 110% or greater than the average closing price of Motorola
Common Stock for the first fifteen trading days following the Separation Event
(including the closing price of Motorola Common Stock on the date of the
Separation Event if the stock trades on that date). For purposes of this
Agreement, “Minimum Market Cap Condition” means that the product of (x) the
number of shares of common stock of the public entity comprising MDB (“MDB
Public”) actually outstanding immediately following the Separation Event and
(y) the closing price of a share of the common stock of MDB Public on the first
day of trading (as reported for the New York Stock Exchange-Composite
Transactions in the Wall Street Journal at www.online.wsj.com) equals or exceeds
$2.0 billion. Except as specifically provided herein, the terms and conditions
of the Separation Event Stock Option shall be subject to the terms of the
Motorola equity plan then in effect, the award agreement evidencing the grant of
the Separation Event Stock Option, a copy of the form of which is attached as
Exhibit B to this Agreement and the related stock option consideration
agreement, a copy of the form of which is attached as Exhibit C to this
Agreement. The Executive acknowledges that he shall not be entitled to the grant
of the Separation Event Stock Option unless and until the Separation Event
occurs and subject to (1) the Executive’s employment with Motorola on the date
of the occurrence of the Separation Event and (2) satisfaction of the Minimum
Market Cap Condition. For purposes of this paragraph (F), closing prices of
Motorola Common Stock or common stock of MDB Public (as applicable) will be as
reported for the New York Stock Exchange-Composite Transactions in the Wall
Street Journal at www.online.wsj.com.
          (G) Separation Event Restricted Shares. Subject to (1) the occurrence
of the Separation Event, (2) the Executive’s employment with Motorola on the
date of the occurrence of the Separation Event and (3) satisfaction of the
Minimum Market Cap Condition, as soon as reasonably practicable following the
occurrence of the Separation Event, Motorola will grant to the Executive a
number of shares (rounded up to the nearest whole share) of restricted Motorola
Common Stock (the “Separation Event Restricted Shares”) equal to the quotient
obtained by dividing (x) $1,666,667 (or such greater amount as may be granted in
the sole discretion of the Company Committee) by (y) the closing price of a
share of Motorola Common Stock on the date of grant as reported for the New York
Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com; provided, that if the Minimum Market Cap Condition is not
then satisfied, the Company Committee may grant such lesser amount, if any, as
it determines in its sole discretion. The Separation Event Restricted Shares
will become vested and unrestricted as set forth below; provided that the
Executive remains in the employ of the Company through each such vesting date:

          Percentage of Motorola Vesting Date   Restricted Shares that Vest
The later to occur of (x) the Milestone Date and (y) the one year anniversary of
the grant date.
  33 1/3%
(rounded to the nearest whole share)
 
   
The later to occur of (x) the Milestone Date and (y) the two year anniversary of
the grant date.
  33 1/3%
(rounded to the nearest whole share)

-6-



--------------------------------------------------------------------------------



 



          Percentage of Motorola Vesting Date   Restricted Shares that Vest
The later to occur of (x) the Milestone Date and (y) the three year anniversary
of the grant date.
  Remainder

Except as specifically provided herein, the terms and conditions of the
Separation Event Restricted Shares shall be subject to the terms of the Motorola
equity plan then in effect and the award agreement evidencing the grant of the
Separation Event Restricted Shares; provided that the terms of the Separation
Event Restricted Shares to the extent not otherwise specifically provided for in
this Agreement shall be no less favorable to the Executive than the terms
applicable to the Contract Restricted Stock Units, with appropriate adjustments
to take into account the fact that the Separation Event Restricted Shares are
restricted stock rather than restricted stock units. The Executive acknowledges
that he shall not be entitled to the grant of the Separation Event Restricted
Shares unless and until the Separation Event occurs and subject to (1) the
Executive’s employment with Motorola on the date of the occurrence of the
Separation Event and (2) satisfaction of the Minimum Market Cap Condition. For
purposes of this paragraph (G), closing prices of Motorola Common Stock or
common stock of MDB Public, as applicable, will be as reported for the New York
Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com.
          (H) Change of Control. In the event of a Change of Control during the
Employment Period, the Executive’s Contract Stock Option and Contract SAR shall
vest and become exercisable and the Contract Restricted Stock Units shall vest.
               (v) Other Benefits. During the Employment Period, the Executive
shall be eligible for participation in the welfare, perquisites, fringe benefit,
and other benefit plans, practices, policies and programs, as may be in effect
from time to time, for senior executives of the Company generally; provided,
that this Agreement alone shall govern the Executive’s rights to severance
payments or benefits to be received upon a termination of the Executive’s
employment. For the avoidance of doubt, notwithstanding anything to the contrary
contained in this Agreement, the Executive shall not participate in the
Motorola, Inc. Senior Officer Change in Control Severance Plan, as amended from
time to time.
               (vi) Expenses. During the Employment Period, the Executive shall
be eligible for prompt reimbursement of business expenses reasonably incurred by
the Executive in accordance with the Company’s policies, as may be in effect
from time to time, for its senior executives generally. All taxable payments and
reimbursements related to business expenses paid pursuant to this
Section 3(b)(vi), shall be paid in accordance with Section 14(c) hereof.
               (vii) Vacation. During the Employment Period, the Executive shall
be eligible for paid vacation in accordance with the Company’s policies, as may
be in effect from time to time, for its senior executives generally but no less
than four weeks per year.
               (viii) The Company shall provide to the Executive use of the
Company’s aircraft for security purposes for business and personal travel and
the Executive shall be entitled to a tax gross-up with respect to income tax (if
any) attributable to the difference between (A) the imputed income actually
imputed to the Executive as a result of such personal usage absent a qualifying
security analysis and individualized security plan approved by the Company Board
and (B) the imputed income that would have been imputed to the Executive as a
result of such personal usage if the Company had in effect a

-7-



--------------------------------------------------------------------------------



 



qualifying security analysis and individualized security plan approved by the
Motorola Board. Any tax gross-up payment pursuant to the immediately preceding
sentence shall be made promptly, but in any event no later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes.
          (c) Other Entities. As used in this Agreement, the term “affiliate”
shall include any entity controlled by, controlling, or under common control
with the Company. The Executive agrees to serve, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
so long as such service is covered by Sections 11 and 12 hereof (collectively,
the Company and such entities, the “Affiliated Group”), as determined by the
Motorola Board.
          4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30-day period after such receipt, the
Executive shall not have returned to full time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the Executive
having not performed his duties with the Company on a full-time basis for 180
consecutive or intermittent days in any one-year period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a licensed physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative.
If the Parties cannot agree on a licensed physician, each Party shall select a
licensed physician and the two physicians shall select a third who shall be the
approved licensed physician for this purpose. Notwithstanding the foregoing, in
the event that as a result of absence because of mental or physical incapacity
the Executive incurs a “separation from service” within the meaning of such term
under Section 409A, the Executive shall on such date automatically be terminated
from employment because of Disability.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
               (i) the Executive’s willful and continued failure to
substantially perform his duties under this Agreement, other than any such
failure resulting from incapacity due to physical or mental illness, which
failure has continued for a period of at least 30 days following delivery to the
Executive of a written demand for substantial performance specifying the manner
in which the Executive has willfully and continuously failed to substantially
perform;
               (ii) the Executive’s willful engagement in any malfeasance,
dishonesty, fraud or gross misconduct that is intended to or does result in a
material detrimental effect on the Company’s reputation or business;
               (iii) the Executive’s indictment for, or plea of guilty or nolo
contendere to a felony in the United States or outside the United States
(excluding cases based solely on the Executive’s vicarious liability for the
conduct of the Company or others),

-8-



--------------------------------------------------------------------------------



 



which, regardless of where such felony occurs, has had or will have a
detrimental effect on the Company’s reputation or business or the Executive’s
reputation; or
               (iv) the Executive’s material breach of Section 7 or Section 13
of this Agreement.
A termination of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Motorola Board (not including the Executive) at a
meeting of the Motorola Board called and held for such purpose (after at least
ten days’ written notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before the Motorola Board),
finding that, in the good faith opinion of the Motorola Board, the Executive is
guilty of the conduct described in one or more of the clauses of Section 4(b)
above, and specifying the particulars thereof in detail. Notwithstanding the
foregoing, if the Executive challenges a termination of employment for Cause
under this Section 4(b) in a court of competent jurisdiction, the Motorola
Board’s decision shall be reviewed “de novo” by the court and no deference shall
be given towards such decision.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason if (x) an event or circumstance set forth in the
clauses of this Section 4(c) below shall have occurred and the Executive
provides the Company with written notice thereof within 45 days (5 days in the
case of clause (vii) below) after the Executive has knowledge of the occurrence
or existence of such event or circumstance, which notice shall specifically
identify the event or circumstance that the Executive believes constitutes Good
Reason, (y) the Company fails to correct the circumstance or event so identified
within 30 days after the receipt of such notice, and (z) the Executive resigns
effective within 90 days after the date of delivery of the notice referred to in
clause (x) above. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of the Executive’s written consent (and except in consequence of a
prior termination of the Executive’s employment), the occurrence of any of the
following:
               (i) a material reduction by the Company in the Executive’s Annual
Base Salary or a material reduction in the Executive’s aggregate annual cash
compensation opportunity, which for this purpose shall include Annual Base
Salary and Target Bonus opportunity;
               (ii) a material reduction in the aggregate level of employee
benefits made available to the Executive under this Agreement, unless, prior to
a Change of Control, such reduction is applicable to senior executives of the
Company generally;
               (iii) any diminution in the Executive’s title or a material
diminution in the Executive’s position, authority, duties or responsibilities
(other than (A) as a result of the occurrence of the Separation Event or an
Other Transaction Event or (B) as required by applicable law or regulation or
(C) as a result of the Executive’s physical or mental incapacity which impairs
his ability to materially perform his duties or responsibilities as confirmed by
a doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities);
               (iv) the failure to reelect the Executive to the Motorola Board
or removal of the Executive from the Motorola Board (other than pursuant to a
termination of the Executive’s employment for death, Disability or Cause);

-9-



--------------------------------------------------------------------------------



 



               (v) a material negative change in the Executive’s reporting
relationship that is inconsistent with the terms of this Agreement;
               (vi) the Company requiring the Executive’s principal location of
employment to be at any office or location more than 50 miles from Schaumburg,
Illinois (other than to the extent agreed to or requested by the Executive in
writing);
               (vii) the Executive is not the sole Chief Executive Officer of
Motorola on and after January 1, 2011;
               (viii) the failure of a successor of BMS to assume this Agreement
in writing and deliver such assumption to the Executive; or
               (ix) any other action or inaction that constitutes a material
breach by the Company of this Agreement.
          (d) Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason (other than due to death, Disability or
retirement) on written notice to the Company, and such termination shall not be
deemed to be a breach of this Agreement.
          (e) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other Party hereto given in accordance with Section 10(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (f) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, or if the Executive voluntarily resigns without Good
Reason, the date on which the terminating Party notifies the other Party that
such termination shall be effective, provided that on a voluntary resignation
without Good Reason, the Company may, in its sole discretion, make such
termination effective on any date, it elects in writing, between the date of the
notice and the proposed date of termination specified in the notice, (iii) if
the Executive’s employment is terminated by reason of death, the date of death
of the Executive, (iv) if the Executive’s employment is terminated by the
Company due to Disability, the Disability Effective Date, or (v) if the
Executive’s employment is terminated by the Executive or the Company as a result
of a Notice of Non-Renewal, the end of the applicable Employment Period.
          (g) Resignation from All Positions. Notwithstanding any other
provision of this Agreement, upon the termination of the Executive’s employment
for any reason, unless

-10-



--------------------------------------------------------------------------------



 



otherwise requested by the Motorola Board, the Executive shall immediately
resign as of the Date of Termination from all positions that he holds with the
Company and any other member of the Affiliated Group (and with any other
entities with respect to which the Company has requested the Executive to
perform services), including, without limitation, the Motorola Board and all
boards of directors of any member of the Affiliated Group. The Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.
          5. Obligations of the Company upon Termination. (a) Good Reason or
Other than for Cause Outside of the Change of Control Protection Period. If,
during the Employment Period (other than during the Change of Control Protection
Period (as defined below)), (x) the Company shall terminate the Executive’s
employment other than for Cause, death or Disability, or (y) the Executive shall
terminate employment for Good Reason:
               (i) the Company shall pay to the Executive in a lump sum in cash
within 60 days (except as specifically provided in Section 5(a)(i)(A)(3) and
Section 5(a)(i)(C)) after the Date of Termination the aggregate of the following
amounts:
          (A) the sum of (1) the Executive’s Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(vi) but have not been
reimbursed by the Company as of the Date of Termination, and (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if the relevant measurement period has concluded
as of the Date of Termination but the bonus has not been paid as of the Date of
Termination (payable at the time such Annual Bonus would otherwise have been
paid); and
          (B) the amount equal to the product of (1) two and (2) the sum of
(x) the Executive’s Annual Base Salary and (y) the Target Bonus for the year of
termination; and
          (C) a pro-rata Annual Bonus based on actual performance during the
year in which termination has occurred and based on the number of days of
employment during such year relative to 365 days (payable at the time such
Annual Bonus would otherwise have been paid); and
               (ii) for two years after the Executive’s Date of Termination, the
Company shall continue medical benefits to the Executive and, if applicable, the
Executive’s family at least equal to those that would have been provided to them
in accordance with the plans, programs, practices and policies of the Company if
the Executive’s employment had not been terminated; provided, however, that the
Executive continues to make all required contributions; provided, further,
however, that, the medical benefits provided during such period shall be
provided in such a manner that such benefits (and the costs and premiums
thereof) are excluded from the Executive’s income for federal income tax
purposes and, if providing continued coverage under one or more of its health
care benefit plans contemplated herein could be taxable to the Executive, the
Company shall provide such benefits at the level required hereby through the
purchase of individual insurance coverage; provided, further, however, that, if
the Executive becomes re-employed with another employer and is eligible to
receive substantially equivalent health benefits under another

-11-



--------------------------------------------------------------------------------



 



employer-provided plan, the health benefits described herein shall no longer be
provided by the Company; and
               (iii) (A) the Contract Restricted Stock Units, the Contract Stock
Option and the Contract SAR immediately shall vest, (B) for two years after the
Executive’s Date of Termination, all other outstanding Motorola equity-based
awards granted to the Executive (including, without limitation, the Separation
Event Stock Option and the Separation Event Restricted Shares if granted and
outstanding on the Date of Termination) shall continue to vest and, with respect
to stock options and other awards that are not immediately exercisable, become
exercisable pursuant to their respective terms on the applicable scheduled
vesting dates, so long as the Executive complies with the provisions of
Section 7 of this Agreement and any other applicable provisions of the
applicable award agreement and the applicable incentive plan, including
satisfaction of applicable performance goals, but excluding any continued
service requirements (provided, however, that, without limiting the foregoing,
if Separation Event Restricted Shares are granted and outstanding on the Date of
Termination, a number of Separation Event Restricted Shares shall vest
proportionately upon such termination solely to the extent necessary to satisfy
any tax payable by the Executive under the Federal Insurance Contributions Act
(the “FICA Amount”) and applicable income tax on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes as a result of
treatment of the Separation Event Restricted Shares upon such termination);
(C) all stock options that vest pursuant to clause (A) or clause (B) shall
remain exercisable by the Executive following vesting until the earlier of
(I) eighteen months following the later to occur of (x) the applicable vesting
date of such award or (y) the Executive’s Date of Termination or (II) the
expiration of the scheduled term of such award, as applicable and (D) all other
equity awards shall be forfeited; and
               (iv) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement (other than
any severance plan, program, policy or practice or contract or agreement) of the
Company and its affiliates (such amounts and benefits, the “Other Benefits”) in
accordance with the terms and normal procedures of each such plan, program,
policy or practice, based on accrued benefits through the Date of Termination.
Except with respect to payments and benefits under Sections 5(a)(i)(A)(1),
5(a)(i)(A)(2) and 5(a)(iv), all payments and benefits to be provided under this
Section 5(a) shall be subject to the Executive’s execution and non-revocation of
a release substantially in the form attached hereto as Exhibit F. Any amounts
due under this Section 5(a) which are conditioned on the foregoing release shall
not be paid prior to the sixtieth (60th) day after the Date of Termination
notwithstanding when the release is executed and delivered (but in all cases
subject to the execution, delivery and non-revocation of the release) and any
amounts otherwise due prior thereto shall be paid on such sixtieth (60th) day
(but in all cases subject to the execution, delivery and non-revocation of the
release). Notwithstanding the immediately preceding sentence or Section 5(a)(i),
in the event that the Executive is a “specified employee” within the meaning of
Section 409A (a “Specified Employee”), amounts that are non-qualified deferred
compensation under Section 409A that would otherwise be payable, restricted
stock units that would otherwise have been settled, and benefits that would
otherwise be provided under Section 5(a)(i) during the six-month period
immediately following the Date of Termination shall instead be paid, with

-12-



--------------------------------------------------------------------------------



 



interest on any delayed payment at the Blended Rate based on the rates in effect
on the Date of Termination (“Interest”), or settled, or made, or provided, on
the first business day after the earlier of the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A and the date of the Executive’s death (the “Delayed Payment Date”).
Delivery by the Company of a Notice of Non-Renewal shall constitute a
termination of the Executive’s employment without Cause effective at the end of
the then current Employment Period.
          (b) Good Reason or Other than for Cause During the Change of Control
Protection Period. If, during the Employment Period and during the Change of
Control Protection Period (as defined below), (x) the Company shall terminate
the Executive’s employment other than for Cause, death or Disability, or (y) the
Executive shall terminate employment for Good Reason:
               (i) the Company shall pay to the Executive in a lump sum in cash
within 60 days (except as specifically provided in Section 5(b)(i)(A)(3) and
Section 5(b)(i)(C)) after the Date of Termination the aggregate of the following
amounts:
          (A) the sum of (1) the Executive’s Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(vi) but have not been
reimbursed by the Company as of the Date of Termination, and (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if the relevant measurement period has concluded
as of the Date of Termination but the bonus has not been paid as of the Date of
Termination (payable at the time such Annual Bonus would otherwise have been
paid); and
          (B) the amount equal to the product of (1) three and (2) the sum of
(x) the Executive’s Annual Base Salary and (y) the Target Bonus for the year of
termination; and
          (C) a pro-rata Annual Bonus based on actual performance during the
year in which termination has occurred and based on the number of days of
employment during such year relative to 365 days (payable at the time such
Annual Bonus would otherwise have been paid); and
               (ii) for three years after the Executive’s Date of Termination,
the Company shall continue medical benefits to the Executive and, if applicable,
the Executive’s family at least equal to those that would have been provided to
them in accordance with the plans, programs, practices and policies of the
Company if the Executive’s employment had not been terminated; provided,
however, that the Executive continues to make all required contributions;
provided, further, however, that, the medical benefits provided during such
period shall be provided in such a manner that such benefits (and the costs and
premiums thereof) are excluded from the Executive’s income for federal income
tax purposes and, if providing continued coverage under one or more of its
health care benefit plans contemplated herein could be taxable to the Executive,
the Company shall provide such benefits at the level required hereby through the
purchase of individual insurance coverage; provided, further, however, that, if
the Executive becomes re-employed with another employer and is eligible to
receive substantially equivalent health benefits under another employer-provided
plan, the health benefits described herein shall no longer be provided by the
Company;

-13-



--------------------------------------------------------------------------------



 



               (iii) all outstanding equity-based awards of the Company granted
to the Executive shall become immediately vested and exercisable (any such
awards with respect to which the number of shares underlying the award depends
upon performance shall vest at target unless the measurement period for such
awards has ended on or prior to the Date of Termination, in which case such
awards shall vest based on actual results; provided, however, that the
Separation Event Stock Option and the Separation Event Restricted Shares, to the
extent then granted and outstanding, shall vest without regard to the occurrence
of the Milestone Date or any other vesting conditions); provided, further,
vested stock options shall remain exercisable by the Executive following vesting
until the earlier of (1) eighteen months following the Date of Termination and
(2) the expiration of the scheduled term of such award, as applicable; and
               (iv) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive the Other Benefits in accordance
with the terms and normal procedures of each such plan, program, policy or
practice, based on accrued benefits through the Date of Termination.
Except with respect to payments and benefits under Sections 5(b)(i)(A)(1),
5(b)(i)(A)(2) and 5(b)(iv), all payments and benefits to be provided under this
Section 5(b) shall be subject to the Executive’s execution and non-revocation of
a release substantially in the form attached hereto as Exhibit F. Any amounts
due under this Section 5(b) which are conditioned on the foregoing release shall
not be paid prior to the sixtieth (60th) day after the Date of Termination
notwithstanding when the release is executed and delivered (but in all cases
subject to the execution, delivery and non-revocation of the release) and any
amounts otherwise due prior thereto shall be paid on such sixtieth (60th) day
(but in all cases subject to the execution, delivery and non-revocation of the
release). Notwithstanding the immediately preceding sentence or Section 5(b)(i),
in the event that the Executive is a Specified Employee, amounts that are
non-qualified deferred compensation under Section 409A that would otherwise be
payable, restricted stock units that would otherwise have been settled, and
benefits that would otherwise be provided under Section 5(b)(i) during the
six-month period immediately following the Date of Termination shall instead be
paid, with Interest, settled, or made or provided on the Delayed Payment Date.
Delivery by the Company of a Notice of Non-Renewal shall constitute a
termination of the Executive’s employment without Cause effective at the end of
the then current Employment Period.
          (c) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause or the Executive terminates his employment without
Good Reason during the Employment Period, or the Executive’s employment
terminates by reason of the Executive providing to the Company a Notice of
Non-Renewal, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay or provide to the Executive an amount
equal to the amount set forth in clauses (1) and (2) of Section 5(a)(i)(A)
above, and the timely payment or provision of the Other Benefits, in each case
to the extent theretofore unpaid. For the avoidance of doubt, (i) upon a
termination of the Executive’s employment for Cause, the Executive immediately
shall forfeit all Company equity awards and (ii) upon a termination of the
Executive’s employment by the Executive pursuant to this Section 5(c), the
Executive immediately shall forfeit all unvested Company equity awards; pursuant
to this clause (ii), vested stock options shall remain exercisable until the
earlier of (A) 180 days following the Date of Termination and (B) the expiration
of the scheduled term of such stock options, as applicable, immediately
following which time any such unexercised stock options shall be cancelled.

-14-



--------------------------------------------------------------------------------



 



          (d) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than (i) the obligation to pay or provide to the
Executive’s beneficiaries an amount equal to the amount set forth in clauses
(1), (2) and (3) of Section 5(a)(i)(A) above, and (ii) the vesting of each stock
option, restricted share and restricted stock unit award that is outstanding as
of the Date of Termination (any such awards with respect to which the number of
shares underlying the award depends upon performance shall vest at target unless
the measurement period for such awards has ended on or prior to the Date of
Termination, in which case such awards shall vest based on actual results) and
continued exercisability of each stock option by the Executive’s beneficiaries
until the earlier of (A) one year after the Date of Termination or (B) the end
of the scheduled term of such option (the “Stock Benefits”).
          (e) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than (i) the
obligation to pay or provide to the Executive an amount equal to the amount set
forth in clauses (1), (2) and (3) of Section 5(a)(i)(A) above, (ii) the
provision of the Stock Benefits, and (iii) the timely payment or provision of
Other Benefits, including any applicable disability benefits. In the event that
the Executive is a Specified Employee, the settlement of any restricted stock
units that would otherwise have been settled during the six-month period
immediately following the Date of Termination shall instead be settled or made
on the Delayed Payment Date.
          (f) Certain Definitions.
               (i) “Change of Control” means (A) any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
(other than the Company or any employee benefit plan of the Company; and, for
purposes of this Agreement, no Change of Control shall be deemed to have
occurred as a result of the “beneficial ownership,” or changes therein, of the
Company’s securities by either of the foregoing), or (B) there shall be
consummated (1) any consolidation or merger of the Company in which the Company
is not the surviving or continuing corporation or pursuant to which shares of
the Company’s common stock would be converted into or exchanged for cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s common stock immediately prior to the merger have,
directly or indirectly, at least a 65% ownership interest in the outstanding
common stock of the surviving corporation immediately after the merger, or
(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company other than any such transaction with entities in which the holders of
the Company’s common stock, directly or indirectly, have at least a 65%
ownership interest, or (C) the stockholders of the Company approve any plan or
proposal for the liquidation or dissolution of the Company, or (D) as the result
of, or in connection with, any cash tender offer, exchange offer, merger or
other business combination, sale of assets, proxy or consent solicitation (other
than by the Motorola Board), contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Motorola Board
immediately prior to the first public announcement relating to such Control
Transaction shall thereafter cease to constitute a majority of the Motorola
Board. For the avoidance of doubt, neither the Separation Event nor any Other
Transaction Event shall constitute a Change of Control.

-15-



--------------------------------------------------------------------------------



 



               (ii) “Change of Control Protection Period” means the period
beginning upon the occurrence of a Change of Control through and until the
two-year anniversary of the occurrence of the Change of Control.
          (g) Contemplation. If, at a time outside of the Change of Control
Protection Period, the Company terminates the Executive’s employment other than
for Cause, death or Disability, or the Executive terminates employment for Good
Reason, Section 5(a) shall apply; provided that if (i) within six (6) months
after the Date of Termination a Change of Control occurs and (ii) it is
reasonably demonstrated by the Executive that such termination of employment
(including a termination of employment by the Executive for Good Reason) arose
in connection with, or in anticipation of a Change of Control, the amounts due
under Section 5(a) shall remain due in the form and at the time specified
therein and, in addition to such amounts, upon the Change of Control (but in no
event prior to the Delayed Payment Date), the Executive shall also receive a
payment equal to the sum of his Annual Base Salary and Target Bonus as in effect
on the Date of Termination, Section 5(b)(ii) shall apply in lieu of
Section 5(a)(ii) and Section 5(b)(iii) shall apply in lieu of
Sections 5(a)(iii). The equity awards that would otherwise have been forfeited
upon the termination of employment shall not be forfeited until it is determined
if a Change of Control occurs within six (6) months thereafter; provided,
however, that no such awards shall be exercisable or settled during such six
(6) month period and all such awards immediately shall be forfeited on the six
(6) month anniversary of the Date of Termination if clauses (i) and (ii) of this
Section 5(g) are not satisfied).
          (h) Change of Control Equity Vesting. To the extent any Company
equity-based awards generally vest for executive officers of the Company upon a
Change of Control, the Executive’s Company equity-based awards shall also vest.
          6. Full Settlement. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced as a result of a mitigation duty whether
or not the Executive obtains other employment. In addition, the Company’s
obligation to make any severance payment provided for herein shall not be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or its Affiliates under this Agreement or otherwise. To the
extent permitted by applicable law, the Company shall pay directly to the
Executive all reasonable legal fees and expenses reasonably incurred by the
Executive in connection with the negotiation and preparation of this Agreement,
and the Company shall promptly reimburse the Executive for all legal costs and
expenses reasonably incurred (and documented in invoices) in connection with any
dispute under this Agreement; provided, however, that Executive shall be
obligated to repay any such reimbursements unless the Executive prevails in such
dispute on at least one material issue. In order to comply with Section 409A, in
no event shall the payments by the Company under this Section 6 be made later
than the end of the calendar year next following the calendar year in which such
fees and expenses were incurred, provided, that the Executive shall not be
entitled to reimbursement unless he has submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit. In addition, the Company shall indemnify and hold the
Executive, harmless on an after-tax basis, for any income tax, and all other
applicable taxes imposed as a result of the Company’s payment of any legal fees

-16-



--------------------------------------------------------------------------------



 



contemplated herein in connection with the preparation and negotiation of this
Agreement. Any tax gross-up payment pursuant to the immediately preceding
sentence shall be made by the end of the Executive’s taxable year next following
the Executive’s taxable year in which the Executive remits the related taxes.
          7. Covenants. For purposes of this Section 7, Company shall mean the
Company and its subsidiaries. For purposes of this Section 7, “subsidiary” of
the Company means any corporation or other entity in which the Company holds,
directly or indirectly, a 50 percent or greater interest (economic or voting).
          (a) Confidential Information. During the Employment Period and
thereafter, the Executive shall not use or disclose, except on behalf of the
Company and pursuant to the Company’s directions, any Company Confidential
Information. “Confidential Information” means information concerning the Company
and its business that is not generally known outside of the Company, and
includes (i) trade secrets; (ii) intellectual property; (iii) the Company’s
methods of operation and Company processes; (iv) information regarding the
Company’s present and/or future products, developments, processes and systems,
including invention disclosures and patent applications; (v) information on
customers or potential customers, including customers’ names, sales records,
prices, and other terms of sales and Company cost information; (vi) Company
personnel data; (vii) Company business plans, marketing plans, financial data
and projections; and (viii) information received in confidence by the Company
from third parties. Information regarding products, services or technological
innovations in development, in test marketing or being marketed or promoted in a
discrete geographic region, which information the Company or one of its
affiliates is considering for broader use, shall not be deemed generally known
until such broader use is actually commercially implemented.
          (b) Non-Recruitment of Affiliated Group Employees. During the
Employment Period and the two years immediately following the Date of
Termination, the Executive shall not hire, recruit, solicit or induce, or cause,
allow, permit or aid others to hire, recruit, solicit or induce, or to
communicate in support of those activities, any employee of the Company who
possesses Confidential Information of the Company to terminate his/her
employment with the Company and/or to seek employment with the Executive’s new
or prospective employer, or any other company. This Section 7(b) shall not apply
to the Executive’s personal administrative staff who perform secretarial-type
functions. Additionally, neither a general employment advertisement by an entity
of which the Executive is a part, nor the Executive providing a reference on
behalf of a former employee at such employee’s request and with respect to an
employer unaffiliated with the Executive, will constitute a violation of this
Section 7(b).
          (c) No Competition.
               (i) During the Employment Period and for a period of two years
immediately following the Date of Termination, the Executive shall not engage in
activities which are entirely or in part the same as or similar to activities in
which the Executive engaged at any time during the two years preceding the Date
of Termination, for any person, company or entity in connection with products,
services or technological developments (existing or planned) that are entirely
or in part the same as, similar to, or competitive with, any products, services
or technological developments (existing or planned) on which the Executive
worked at any time during the two years preceding the Date of Termination. This
paragraph applies in countries in which the Executive has physically been
present performing work for the Company at any time during the two years
preceding the Date of Termination.

-17-



--------------------------------------------------------------------------------



 



               (ii) During the Employment Period and for a period of two years
immediately following the Date of Termination, the Executive shall not, directly
or indirectly, on behalf of the Executive or any other person, company or
entity, solicit or participate in soliciting, products or services competitive
with or similar to products or services offered by, manufactured by, designed by
or distributed by the Company to any person, company or entity which was a
customer or potential customer for such products or services and with which the
Executive had direct or indirect contact regarding those products or services or
about which the Executive learned Confidential Information at any time during
the two years prior to the Date of Termination.
               (iii) During the Employment Period and for a period of two years
immediately following the Date of Termination, the Executive shall not, directly
or indirectly, in any capacity, provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity which was a customer for such products or services and with which
customer the Executive had direct or indirect contact regarding those products
or services or about which customer the Executive learned Confidential
Information at any time during the two years prior to the Date of Termination.
          (d) Assistance. The Executive agrees that during and after his
employment by the Company, the Executive will reasonably assist the Company in
the defense of any claims, or potential claims that may be made or threatened to
be made against the Company in any action, suit or proceeding, whether civil,
criminal, administrative, investigative or otherwise (a “Proceeding”), and will
reasonably assist the Company in the prosecution of any claims that may be made
by the Company in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Company. The Executive agrees, unless precluded by law, to promptly inform the
Company if the Executive is asked to participate (or otherwise become involved)
in any Proceeding involving such claims or potential claims. The Executive also
agrees, unless precluded by law, to promptly inform the Company if the Executive
is asked to reasonably assist in any investigation (whether governmental or
otherwise) of the Company (or its actions), regardless of whether a lawsuit has
then been filed against the Company with respect to such investigation. The
Company agrees to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such reasonable assistance, including
travel expenses and any attorneys’ fees and shall pay a reasonable per diem fee
for the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 7(d) shall be
at mutually agreed to and convenient times.
          (e) Remedies. The Executive acknowledges and agrees that the terms of
Section 7: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the recovery of money damages. In addition, the

-18-



--------------------------------------------------------------------------------



 



Executive acknowledges and agrees that the Company equity award agreements may
contain “clawback” and recoupment provisions in the form included in the
documents attached hereto as Exhibit A and Exhibit C and Exhibit E. The Parties
further acknowledge and agree that the provisions of Section 10(a) below are
accurate and necessary because (A) this Agreement is entered into in the State
of Illinois, (B) as of the Effective Date, Illinois will have a substantial
relationship to the Parties and to this transaction, (C) as of the Effective
Date, Illinois will be the headquarters state of the Company, which has
operations nationwide and has a compelling interest in having its employees
treated uniformly within the United States, (D) the use of Illinois law provides
certainty to the Parties in any covenant litigation in the United States, and
(E) enforcement of the provision of this Section 7 would not violate any
fundamental public policy of Illinois or any other jurisdiction. If any of the
provisions of Section 7 are determined to be wholly or partially unenforceable,
the Executive hereby agrees that this Agreement or any provision hereof may be
reformed so that it is enforceable to the maximum extent permitted by law. If
any of the provisions of this Section 7 are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Company’s right to enforce any such covenant in any
other jurisdiction.
          (f) Agreement Following Termination of Employment. The Executive
agrees that upon termination of employment with the Company and during the two
year period immediately following the Date of Termination, the Executive will
immediately inform the Company of (i) the identity of any new employer (or the
nature of any start-up business or self-employment), (ii) the Executive’s new
title, and (iii) the Executive’s job duties and responsibilities. The Executive
hereby authorizes the Company or a subsidiary to provide a copy of this
Agreement to the Executive’s new employer. The Executive further agrees to
provide information to the Company or a subsidiary as may from time to time be
requested in order to determine his/her compliance with the terms hereof.
          (g) Other Provisions. No grant, award or benefit to be provided to the
Executive during the Initial Term shall require the Executive to agree to any
restrictive covenants or forfeiture provisions broader than those provided
herein and in Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E.
          8. Certain Additional Payments by the Company
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed pursuant to Section 409A, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order:
(i) Section 5(b)(i)(B), (ii) Section 5(b)(i)(C) and Section 5(b)(ii). For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and

-19-



--------------------------------------------------------------------------------



 



no other Payments) shall be reduced. If the reduction of the amount payable
under this Agreement would not result in a reduction of the Parachute Value of
all Payments to the Safe Harbor Amount, no amounts payable under the Agreement
shall be reduced pursuant to this Section 8(a) and the Executive shall be
treated hereunder as if the Parachute Value is in excess of 110% of the Safe
Harbor Amount. The Company’s obligation to make Gross-Up Payments under this
Section 8 shall not be conditioned upon the Executive’s termination of
employment.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by KPMG LLP, or
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”), provided that for purposes
of determining the amount of the Gross-Up Payment, the Executive’s marginal
blended actual rates of federal, state and local income taxation in the calendar
year in which the change in ownership or effective control that subjects the
Executive to the Excise Tax occurs shall be used. The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
8(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive. If Section 280G of the Code requires a
calculation of the Excise Tax and/or the Gross-Up Payment at more than one point
in time, each such calculation shall be made by the Accounting Firm on an
aggregate basis and this Section 8, properly adjusted, shall reapply.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,

-20-



--------------------------------------------------------------------------------



 



               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
Notwithstanding the foregoing, any payment or reimbursement made pursuant to
Section 8 shall be paid to the Executive promptly and in no event later than the
end of the calendar year next following the calendar year in which the related
tax is paid by the Executive or as otherwise provided under Treasury Regulation
§1.409A-3(i)(1)(v).
          (d) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 8(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid; provided, however,
that no offset shall apply to any amounts subject to Section 409A.

-21-



--------------------------------------------------------------------------------



 



          (e) Any Gross-Up Payment, as determined pursuant to this Section 8,
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination; provided that the Gross-Up
Payment shall in all events be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Excise Tax
(and any income or other related taxes or interest or penalties thereon) on a
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 8(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
          (f) Definitions. The following terms shall have the following meanings
for purposes of this Section 8.
               (i) “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.
               (ii) “Parachute Value” of a Payment shall mean the present value
as of the date of the change of control for purposes of Section 280G of the Code
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
               (iii) “Payment” shall mean any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise.
               (iv) “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
          9. Successors. (a)  This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In the event that
Motorola effectuates a Separation Event by spinning off an entity that includes
the assets comprising BMS (“BMS Public”), Executive agrees that (i) this
Agreement shall be assigned to BMS Public and shall be binding on the Executive
and all references in this Agreement to Motorola or the Company shall refer to
BMS Public and (ii) the occurrence of the Separation Event will not constitute
Good Reason under this Agreement.
          (b) The Company shall cause any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all or
a substantial portion of the BMS business and/or assets to assume expressly in
writing (and deliver a copy to the Executive) and agree to perform this
Agreement immediately upon such succession in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

-22-



--------------------------------------------------------------------------------



 



          10. Miscellaneous. (a)  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without
reference to principles of conflict of laws. The Parties hereto irrevocably
agree to submit to the jurisdiction and venue of the courts of the State of
Illinois, in any action or proceeding brought with respect to or in connection
with this Agreement. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
Parties hereto or their respective successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
     If to the Executive:
     At the most recent address on file for the Executive at the Company.
     If to the Company:
Motorola, Inc.
1030 East Algonquin Road
Schaumburg, Illinois 60196
Attention: General Counsel
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) Notwithstanding any other provision of this Agreement, the Company
may withhold from any amounts payable or benefits provided under this Agreement
any Federal, state, and local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
          (e) Subject to the provisions of Section 4(c), the Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
          (f) From and after the Effective Date, this Agreement shall supersede
any other employment agreement or understanding between the Parties with respect
to the subject matter hereof.
          11. Director’s and Officer’s Insurance. The Company shall provide the
Executive with reasonable Director’s and Officer’s insurance coverage that is at
least as favorable as the coverage provided to other directors and officers of
the Company on the date of this Agreement or at any time thereafter. Such
insurance coverage shall continue in effect both during the Employment Period
and, while potential liability exists, thereafter.

-23-



--------------------------------------------------------------------------------



 



          12. Indemnification. The Company shall indemnify the Executive and
hold him harmless to the fullest extent permitted by law and under the charter
and by-laws of the Company (including the advancement of expenses) against, and
with respect to, any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney fees), losses and
damages resulting from the Executive’s good faith performance of his duties and
obligations with the Company. This Section 12 shall survive any termination of
employment or this Agreement.
          13. Representations. The Executive hereby represents and warrants to
the Company that the Executive is not party to any contract, understanding,
agreement or policy, whether or not written, with any previous employer or
otherwise, that would be breached by the Executive’s entering into, or
performing services under, this Agreement. The Executive further represents that
he has disclosed to the Company in writing all material threatened, pending, or
actual claims that are unresolved and still outstanding as of the Effective
Date, in each case, against the Executive of which he is aware, if any, as a
result of his employment with any previous employer or his membership on any
boards of directors. In the event of a breach of this Section 13 that prevents
the Executive from satisfying the requirements of Section 3(a), any amounts or
awards due to the Executive under this Agreement immediately shall be terminated
and forfeited by the Executive and the Executive immediately shall repay to the
Company any amounts previously paid to the Executive under this Agreement.
          14. Section 409A.
          (a) The intent of the Parties is that payments and benefits under this
Agreement comply with Section 409A or are exempt therefrom and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision in a manner that is economically neutral to the Company to
attempt to comply with Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits (including Company equity awards) subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and the Executive
is no longer providing services (at a level that would preclude the occurrence
of a “separation from service” within the meaning of Section 409A) to Motorola
as an employee or consultant, and for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section 409A.
If the Executive is deemed on the Date of Termination to be a Specified
Employee, then with regard to any payment or the provision of any benefit that
is considered deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided on
the Delayed Payment Date.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to

-24-



--------------------------------------------------------------------------------



 



reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred.
          (d) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
          (e) For purposes of Section 409A, the Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.

            GREGORY Q. BROWN
           /s/ Gregory Q. Brown                  

              MOTOROLA, INC.    
 
                     /s/ Greg A. Lee            
 
  Name: Greg A. Lee    
 
  Title: Senior Vice President, Human Resources    

-26-



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”)
     This Restricted Stock Unit Award (“Award”) is awarded on [___], 2008 (“Date
of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to Gregory Q. Brown
(the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan” or the “Plan”);
     WHEREAS, Grantee is the Chief Executive Officer of Motorola and the Chief
Executive Officer of Motorola’s Broadband Mobility Solutions Business;
     WHEREAS, Grantee and Motorola entered into an employment agreement (the
“Employment Agreement”), dated as of the [___] day of [___] 2008;
     WHEREAS, the Award is a grant of Motorola restricted stock units authorized
by the Board of Directors and the Board’s Compensation and Leadership Committee
(the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of [___] Motorola restricted stock units (the “Units”) subject to the
terms and conditions set forth below. All Awards shall be paid in whole shares
of Motorola Common Stock (“Common Stock”); no fractional shares shall be
credited or delivered to Grantee. For purposes of this Award, “Units” will
include any rights into which the Units may be converted (including cash
accounts).   2.   Restrictions. The Units are being awarded to Grantee subject
to the transfer and forfeiture conditions set forth below (the “Restrictions”)
which shall lapse, if at all, as described in Section 3 below. For purposes of
this Award, the term Units includes any additional Units granted to the Grantee
with respect to Units, still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement, subject to
the limitations on assignment contained in the Employment Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola’s
mobile devices business and that references to Motorola or the Company shall
include any such assigns and successors.

 



--------------------------------------------------------------------------------



 



  b.   Any Units still subject to the Restrictions shall be automatically
forfeited upon Grantee’s termination of employment pursuant to Section 5(c) of
the Employment Agreement.     c.   Sections 7(a), (b) and (c) (together, the
“Restrictive Covenants”) of the Employment Agreement are hereby incorporated by
reference into this Award and shall apply as if fully set forth herein mutatis
mutandis and any capitalized terms used in such Sections 7(a), (b) and (c) shall
have the meanings ascribed to such terms in the Employment Agreement. If Grantee
breaches the Restrictive Covenants, in addition to all remedies in law and/or
equity available to the Company or any Subsidiary, Grantee shall forfeit all
Units under the Award whose Restrictions have not lapsed, and, for all
restricted stock units under the Award whose Restrictions have lapsed, Grantee
shall immediately pay to the Company the Fair Market Value (as defined in
paragraph 7 below) of Motorola Common Stock (“Common Stock”) on the date(s) such
Restrictions lapsed, without regard to any taxes that may have been deducted
from such amount.     d.   The Units are subject to the terms and conditions of
the Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement, as such policy is in effect on the Date of Grant (such policy,
being the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of
intentional misconduct by Grantee, the Company’s financial results were restated
(a “Policy Restatement”). In the event of a Policy Restatement, the Company’s
independent directors may require, among other things (i) cancellation of any of
the Units that remain outstanding; and/or (ii) reimbursement of any gains in
respect of the Units, if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon Grantee. The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, in equity or under contract, to the Company.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.   Lapse of Restrictions.

  a.   The Restrictions applicable to the Units shall lapse, as long as the
Units have not been forfeited as described in Section 2 above, as follows:

      (i)

          Vesting       Percentage   Date  
 
       

A-2



--------------------------------------------------------------------------------



 



      For purposes of this Agreement, the “Restriction Period” applicable to a
Unit shall refer to the period of time beginning on the Date of Grant and ending
on the date that the Restrictions applicable to such Unit shall lapse, as set
forth in the table above.     (ii)   In addition, the Restrictions applicable to
the Units shall lapse in accordance with the terms of Section 5 of the
Employment Agreement if and to the extent applicable provisions under Section 5
of the Employment Agreement are triggered.

  b.   If, during the Restriction Period, the Grantee takes a Leave of Absence
from Motorola or a Subsidiary, the Units will continue to be subject to this
Agreement. If the Restriction Period expires while the Grantee is on a Leave of
Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. “Leave of Absence” means an approved leave of
absence from Motorola or a Subsidiary that is not a termination of employment,
as determined by Motorola.     c.   To the extent the Restrictions lapse under
this Section 3 with respect to the Units, they will be free of the terms and
conditions of this Award (other than 2(c)).

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.   5.  
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
Units credited to the Grantee’s account.   6.   Delivery of Certificates or
Equivalent. Upon the lapse of Restrictions applicable to the Units, the Company
shall, at its election, either (a) deliver to the Grantee a certificate
representing a number of shares of Common Stock equal to the number of Units
upon which such Restrictions have lapsed, or (b) establish a brokerage account
for the Grantee and credit to that account the number of shares of Common Stock
of the Company equal to the number of Units upon which such Restrictions have
lapsed; provided that if the Units convert into cash accounts they shall be
settled in cash.   7.   Withholding Taxes. The Company is entitled to withhold
applicable taxes for the respective tax jurisdiction attributable to this Award
or any payment made in connection with the Units. Grantee may satisfy any
minimum withholding obligation in whole or in part by electing to have the plan
administrator retain shares of Common Stock deliverable in connection with the
Units having a Fair Market Value on the date the Restrictions applicable to the
Units lapse equal to the amount to be withheld. “Fair Market Value” for this
purpose shall be the closing price for a share of Common Stock on the date the
Restrictions applicable to the Units lapse (the “Restrictions Lapse Date”) as
reported for the New York Stock Exchange- Composite Transactions in the Wall
Street Journal at www.online.wsj.com or, for purposes of imposing sanctions
under paragraph 2(d), on any date specified therein. In the event the New York
Stock Exchange is not open for trading on the Restrictions Lapse Date, or if the
Common Stock does not trade on such day, Fair Market Value for this

A-3



--------------------------------------------------------------------------------



 



      purpose shall be the closing price of the Common Stock on the last trading
day prior to the Restrictions Lapse Date.     8.   Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about Grantee, that may include his/her name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary grade, hire data, salary, nationality,
job title, any shares of stock held in Motorola, or details of all restricted
stock units or any other entitlement to             shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”). Motorola and/or its Subsidiaries will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting Motorola in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Grantee authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Grantee’s behalf to a broker or other third party with whom Grantee may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing consent
may affect Grantee’s ability to participate in the Plan.   10.   Nature of
Award. By accepting this Award Agreement, the Grantee acknowledges his or her
understanding that the grant of Units under this Award Agreement is completely
at the discretion of Motorola, and that Motorola’s decision to make this Award
in no way implies that similar awards may be granted in the future or that
Grantee has any guarantee of future employment. Nor shall this or any such grant
interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. Grantee’s acceptance of this Award is voluntary. The Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement

A-4



--------------------------------------------------------------------------------



 



    benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary,   11.  
Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of the Restrictive Covenants will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this Agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information (as defined in the Employment Agreement), or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in paragraph 14 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.   12.   Acknowledgements. With respect to the Units, this Agreement (and
any provisions of the Employment Agreement incorporated into this Agreement) is
the entire agreement with the Company. No waiver of any breach of any provision
of this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 14 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that he has not, will not and cannot rely on any
representations not expressly made herein.   13.   Funding. No assets or shares
of Common Stock shall be segregated or earmarked by the Company in respect of
any Units awarded hereunder. The grant of Units hereunder shall not constitute a
trust and shall be solely for the purpose of recording an unsecured contractual
obligation of the Company.   14.   Governing Law. All questions concerning the
construction, validity and interpretation of this Award shall be governed by and
construed according to the law of the State of Illinois without regard to any
state’s conflicts of law principles. Any disputes regarding this Award or
Agreement shall be brought only in the state or federal courts of Illinois.  
15.   Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.   16.   Actions by the Compensation Committee. The
Committee may delegate its authority to administer this Agreement. The actions
and determinations of the Compensation Committee or delegate shall be binding
upon the parties.   17.   Acceptance of Terms and Conditions. By electronically
accepting this Award within 30 days after the date of the electronic mail
notification by the Company to Grantee of the grant of this Award (“Email
Notification Date”), Grantee agrees to be bound by

A-5



--------------------------------------------------------------------------------



 



    the foregoing terms and conditions, the 2006 Incentive Plan and any and all
rules and regulations established by Motorola in connection with awards issued
under the 2006 Incentive Plan. If Grantee does not electronically accept this
Award within 30 days of the Email Notification Date Grantee will not be entitled
to the Units.   18.   Plan Documents. The 2006 Incentive Plan and the Prospectus
for the 2006 Incentive Plan are available at
http://myhr.mot.com/pay.finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196,
(847) 576-7885.   19.   Subsidiary Definition. For purposes of this Agreement, a
“Subsidiary” is any corporation or other entity in which a 50 percent or greater
interest is held directly or indirectly by Motorola and which is consolidated
for financial reporting purposes.   20.   Miscellaneous. The Units shall be
subject to Section 3(b)(iv)(E), Section 3(b)(iv)(H) and Section 5 of the
Employment Agreement.

         
 
      Gregory Q. Brown
 
Date
 
 
Signature  
 
Printed Name
 
       
 
       
 
      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED UNITS TO BE AWARDED, THIS AGREEMENT, SIGNED
AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER THAN
                    .

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options



                 
Recipient:
  Gregory Q. Brown   Date of Expiration:    
 
           
 
           
Commerce ID#:
      Number of Options:    
 
           
 
           
Date of Grant:
      Exercise Price:    
 
           

Motorola, Inc. (“Motorola” or the “Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan. Reference
is made to the employment agreement (“Employment Agreement”) by and between
Gregory Q. Brown and Motorola, dated as of the [___] day of [___] 2008.
Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting – The Options will vest in accordance with the following
schedule (subject to the other terms hereof):

     
Vesting Percentage
  Date

Special Vesting – The Employment Agreement contains additional terms regarding
the vesting of your Options.
Exercisability – In general, you may exercise Options at any time after they
vest and before they expire as described below. The Employment Agreement
contains additional terms regarding the exercisability of your Options under
certain circumstances.
Expiration
All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) such earlier date provided for under the terms of the Employment
Agreement. Once an Option expires, you no longer have the right to exercise it.
Employment Agreement
The vesting, exercisability and forfeiture of your Options will be subject to
the terms of Section 5 of the Employment Agreement. In addition, your Options
will be subject to Section 3(b)(iv)(E) and Section 3(b)(iv)(H) of the Employment
Agreement.
Leave of Absence/Temporary Layoff
If you take a Leave of Absence from Motorola or a Subsidiary that your employer
has approved in writing in accordance with your employer’s Leave of Absence
Policy and which does not constitute a termination of employment as determined
by Motorola or a Subsidiary or you are placed on Temporary Layoff (as

 



--------------------------------------------------------------------------------



 



defined below) by Motorola or a Subsidiary the following will apply:
Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.
Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.
Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined in accordance with Section 5 of the Employment
Agreement.
Other Terms
Method of Exercising – You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.
Tax Withholding – Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation and additional withholding, if desired, by electing to
have the plan administrator retain Option shares having a Fair Market Value on
the date of exercise equal to the amount to be withheld.

B-2



--------------------------------------------------------------------------------



 



Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Fair Market Value” is the closing price for a share of Motorola common stock on
the date of grant or date of exercise, whichever is applicable. The official
source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal at www.online.wsj.com.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting Motorola;
however, withdrawing your consent may affect your ability to participate in the
Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary.

B-3



--------------------------------------------------------------------------------



 



The value of your stock option awarded herein is an extraordinary item of
compensation. Except as provided in the Employment Agreement, the stock option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.
Substitute Stock Appreciation Right
Subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Motorola reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.
Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and the Stock Option Consideration Agreement.
Other Information about Your Options and the Plan
You can find other information about options and the Plan on the Motorola
website
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp.
If you do not have access to the website, please contact Motorola Global
Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196 USA; GBLRW01@Motorola.com;
847-576-7885; for an order form to request Plan documents.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
(MOTOROLA LOGO) [c35242c3524200.gif]
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: [___]
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. (“Motorola” or the “Company”) and each of its
subsidiaries (the “Company”) both as defined in the Motorola Omnibus Incentive
Plan of 2006 (the “2006 Plan”). Reference is made to the employment agreement
(“Employment Agreement”) by and between Gregory Q. Brown and Motorola, dated as
of the [___] day of [___].
As consideration for the stock option(s) referenced in the [___], 2008 Motorola,
Inc. Award Document for the Motorola Omnibus Incentive Plan of 2006 – Terms and
Conditions Related to Employee Nonqualified Stock Options, Commerce ID # [___]
(the “Covered Options”), and Motorola having provided me with Confidential
Information (as defined in the Employment Agreement) as Chief Executive Officer
of Motorola and Chief Executive Officer of Motorola’s Broadband Mobility
Solutions Business, I agree to the following:
1. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Agreement
and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. I acknowledge that
my agreement to the Restrictive Covenants is a condition of the grant of the
Covered Options.
2. I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement, as such policy is in effect on the grant date set
forth above (such policy, as it may be amended from time to time, being the
“Recoupment Policy”). The Recoupment Policy provides for determinations by the
Company’s independent directors that, as a result of intentional misconduct by
me, the Company’s financial results were restated (a “Policy Restatement”). In
the event of a Policy Restatement, the Company’s independent directors may
require, among other things (a) cancellation of any of the Covered Options that
remain outstanding; and/or (b) reimbursement of any gains realized in respect of
the Covered Options, if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon me. The Recoupment
Policy is in addition to any other remedies which may be otherwise available at
law, in equity or under contract, to the Company.
3. I agree that by accepting the Covered Options, if I violate the Restrictive
Covenants, then, in addition to any other remedies available in law and/or
equity in any country, all of my vested and unvested Covered Options will
terminate and no longer be exercisable, and for all Covered Options exercised
within one year prior to the termination of my employment for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company the difference between the exercise price on the date

 



--------------------------------------------------------------------------------



 



of grant as reflected in the Award Document for the Covered Options and the
market price of the Covered Options on the date of exercise (the “spread”).
4. The Restrictive Covenants can be waived or modified only upon the prior
written consent of Motorola.
5. I acknowledge that the promises in this Agreement, not any employment of or
services performed by me in the course and scope of that employment, are the
sole consideration for the Covered Options. I agree the Company shall have the
right to assign this Agreement which shall not affect the validity or
enforceability of this Agreement, subject to the limitations on assignment
contained in the Employment Agreement. This Agreement shall inure to the benefit
of the assigns and successors of the Company’s mobile devices business and that
references to Motorola or the Company shall include any such assigns and
successors.
6 I acknowledge that the harm caused to the Company by the breach or anticipated
breach of the Restrictive Covenants will be irreparable and I agree the Company
may obtain injunctive relief against me in addition to and cumulative with any
other legal or equitable rights and remedies the Company may have pursuant to
this Agreement, any other agreements between me and the Company for the
protection of the Company’s Confidential Information (as defined in the
Employment Agreement), or law, including the recovery of liquidated damages. I
agree that any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in paragraph 9 below, will, at the request of the
Company, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.
7. With respect to the Covered Options, this Agreement (and any provisions of
the Employment Agreement incorporated into this Agreement) is my entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 9 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. I also agree that the court may modify
any invalid, overbroad or unenforceable term of this Agreement so that such
term, as modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.
8. I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.
9. I agree that this Agreement (and any provisions of the Employment Agreement
incorporated into this Agreement) and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA. I accept the jurisdiction of these courts
and consent to service of process from said courts solely for legal actions
related to this Agreement and the Covered Options.

C-2



--------------------------------------------------------------------------------



 



         
 
      Gregory Q. Brown
 
       
Date
  Signature   Printed Name
 
       
 
       
 
      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN                     .

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Stock Appreciation Right



                 
Recipient:
  Gregory Q. Brown   Date of Expiration:        
 
               
 
               
 
      Shares        
 
      Subject        
Commerce ID#:
      to Grant:        
 
               
 
               
Date of Grant:
      Grant Price:        
 
               

Motorola, Inc. (“Motorola” or the “Company”) is pleased to grant you a stock
appreciation right with respect to shares of Motorola Common Stock under the
Motorola Omnibus Incentive Plan of 2006 (the “Plan”). The number of shares of
Motorola Common Stock subject to the stock appreciation right (the “SAR”)
awarded to you and the Grant Price per share of Motorola Common Stock (the
“Grant Date FMV”), which is the Fair Market Value on the Date of Grant, are
stated above. The SAR entitles you upon exercise to receive payment from
Motorola in an amount (the “Settlement Amount”) equal to the product of (1) the
excess of the Fair Market Value of a share of Motorola Common Stock on the date
of exercise (the “Exercise Date FMV”) over the Grant Date FMV, multiplied by
(2) the number of shares of Motorola Common Stock with respect to which the SAR
is exercised, such payment to be made in a number of shares of Motorola Common
Stock equal to the quotient of (x) the Settlement Amount divided by (y) the
Exercise Date FMV; provided that any fractional shares will be settled in cash
based on the Exercise Date FMV. Reference is made to the employment agreement
(“Employment Agreement”) by and between Gregory Q. Brown and Motorola, dated as
of the [___] day of [___] 2008.
Vesting and Exercisability
You cannot exercise the SAR until it has vested.
Regular Vesting – The SAR will vest in accordance with the following schedule
(subject to the other terms hereof):
Vesting
Percentage       Date
Special Vesting – The Employment Agreement contains additional terms regarding
the vesting of your SAR.
Exercisability – In general, you may exercise the SAR at any time after it vests
and before it expires as described below. The Employment Agreement contains
additional terms regarding the exercisability of your SAR under certain
circumstances.
Expiration
The SAR expires on the earlier of (1) the Date of Expiration as stated above or
(2) such earlier date provided for under the terms of the Employment Agreement.
Once the SAR expires, you no longer have the right to exercise it.

 



--------------------------------------------------------------------------------



 



Employment Agreement
The vesting, exercisability and forfeiture of your SAR will be subject to the
terms of Section 5 of the Employment Agreement. In addition, your SAR will be
subject to Section 3(b)(iv)(E) and Section 3(b)(iv)(H) of the Employment
Agreement.
Leave of Absence/Temporary Layoff
If you take a Leave of Absence from Motorola or a Subsidiary that your employer
has approved in writing in accordance with your employer’s Leave of Absence
Policy and which does not constitute a termination of employment as determined
by Motorola or a Subsidiary or you are placed on Temporary Layoff (as defined
below) by Motorola or a Subsidiary the following will apply:
Vesting of SAR – The SAR will continue to vest in accordance with the vesting
schedule set forth above.
Exercising the SAR – You may exercise the SAR to the extent that it has vested
or to the extent that it vests during the Leave of Absence or Temporary Layoff.
Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your SAR will be determined in accordance with Section 5 of the Employment
Agreement.
Other Terms
Method of Exercising – You must follow the procedures for exercising stock
appreciation rights established by Motorola from time to time. At the time of
exercise, you must pay any taxes that are required to be withheld by Motorola or
a Subsidiary in connection with the exercise. The SAR may not be exercised with
respect to less than 50 shares subject to the SAR unless the number of shares
remaining subject to the SAR is less than 50 shares, in which case the SAR must
be exercised with respect to the remaining amount.
Transferability – Unless the Committee provides, the SAR is not transferable
other than by will or the laws of descent and distribution.
Tax Withholding – Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the SAR. You may satisfy any minimum withholding
obligation and additional withholding, if desired, by electing to have the plan
administrator retain shares of Motorola Common Stock having a Fair Market Value
on the date of exercise equal to the amount to be withheld.
Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Fair Market Value” is the closing price for a share of Motorola common stock on
the applicable date. The official source for the closing price is the New York
Stock Exchange Composite Transaction as reported in the Wall Street Journal at
www.online.wsj.com.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan.

D-2



--------------------------------------------------------------------------------



 



Motorola, its Subsidiaries and your employer hold certain personal information
about you, that may include your name, home address and telephone number, date
of birth, social security number or other employee identification number,
salary, salary grade, hire date, nationality, job title, any shares of stock
held in Motorola, or details of all options or any other entitlement to shares
of stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”). Motorola and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola and/or any of its Subsidiaries may each further transfer Data to
any third parties assisting Motorola in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola; however, withdrawing your consent may affect
your ability to participate in the Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation. Except as provided in the Employment Agreement, the stock option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.
Acceptance of Terms and Conditions
By accepting the SAR, you agree to be bound by these terms and conditions, the
Plan and the Stock Appreciation Right Consideration Agreement.
Other Information about Your SAR and the Plan
You can find other information about stock appreciation rights and the Plan on
the Motorola website
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp.
If you do not have access to the website, please contact Motorola Global
Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196 USA; GBLRW01@Motorola.com;
847-576-7885; for an order form to request Plan documents.

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
(MOTOROLA LOGO) [c35242c3524200.gif]
STOCK APPRECIATION RIGHT CONSIDERATION AGREEMENT
GRANT DATE: [___]
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. (“Motorola” or the “Company”) and each of its
subsidiaries (the “Company”) both as defined in the Motorola Omnibus Incentive
Plan of 2006 (the “2006 Plan”). Reference is made to the employment agreement
(“Employment Agreement”) by and between Gregory Q. Brown and Motorola, dated as
of the [___] day of [___].
As consideration for the stock appreciation right referenced in the [___], 2008
Motorola, Inc. Award Document for the Motorola Omnibus Incentive Plan of 2006 –
Terms and Conditions Related to Employee Stock Appreciation Right, Commerce ID #
[___] (the “Covered SAR”), and Motorola having provided me with Confidential
Information (as defined in the Employment Agreement) as Chief Executive Officer
of Motorola and Chief Executive Officer of Motorola’s Broadband Mobility
Solutions Business, I agree to the following:
1. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Agreement
and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. I acknowledge that
my agreement to the Restrictive Covenants is a condition of the grant of the
Covered SAR.
2. I acknowledge that the Covered SAR is subject to the terms and conditions of
the Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement, as such policy is in effect on the grant date set forth above (such
policy, as it may be amended from time to time, being the “Recoupment Policy”).
The Recoupment Policy provides for determinations by the Company’s independent
directors that, as a result of intentional misconduct by me, the Company’s
financial results were restated (a “Policy Restatement”). In the event of a
Policy Restatement, the Company’s independent directors may require, among other
things (a) cancellation of all or part of the Covered SAR that remains
outstanding; and/or (b) reimbursement of any gains realized in respect of the
Covered SAR, if and to the extent the conditions set forth in the Recoupment
Policy apply. Any determinations made by the independent directors in accordance
with the Recoupment Policy shall be binding upon me. The Recoupment Policy is in
addition to any other remedies which may be otherwise available at law, in
equity or under contract, to the Company.
3. I agree that by accepting the Covered SAR, if I violate the Restrictive
Covenants, then, in addition to any other remedies available in law and/or
equity in any country, all of my vested and unvested Covered SAR will terminate
and no longer be exercisable, and for any portion of the Covered SAR exercised
within one year prior to the termination of my employment for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company an amount equal to the Settlement Amount (as

 



--------------------------------------------------------------------------------



 



defined in the Award Document) pertaining to the portion of the Covered SAR
exercised during such time.
4. The Restrictive Covenants can be waived or modified only upon the prior
written consent of Motorola.
5. I acknowledge that the promises in this Agreement, not any employment of or
services performed by me in the course and scope of that employment, are the
sole consideration for the Covered SAR. I agree the Company shall have the right
to assign this Agreement which shall not affect the validity or enforceability
of this Agreement, subject to the limitations on assignment contained in the
Employment Agreement. This Agreement shall inure to the benefit of the assigns
and successors of the Company’s mobile devices business and that references to
Motorola or the Company shall include any such assigns and successors.
6 I acknowledge that the harm caused to the Company by the breach or anticipated
breach of the Restrictive Covenants will be irreparable and I agree the Company
may obtain injunctive relief against me in addition to and cumulative with any
other legal or equitable rights and remedies the Company may have pursuant to
this Agreement, any other agreements between me and the Company for the
protection of the Company’s Confidential Information (as defined in the
Employment Agreement), or law, including the recovery of liquidated damages. I
agree that any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in paragraph 9 below, will, at the request of the
Company, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.
7. With respect to the Covered SAR, this Agreement (and any provisions of the
Employment Agreement incorporated into this Agreement) is my entire agreement
with the Company. No waiver of any breach of any provision of this Agreement by
the Company shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Agreement shall be
severable and in the event that any provision of this Agreement shall be found
by any court as specified in paragraph 9 below to be unenforceable, in whole or
in part, the remainder of this Agreement shall nevertheless be enforceable and
binding on the parties. I also agree that the court may modify any invalid,
overbroad or unenforceable term of this Agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.
8. I accept the terms of this Agreement and the Covered SAR, subject to the
terms of this Agreement, the 2006 Plan, and any Award Document issued pursuant
thereto. I am familiar with the 2006 Plan and agree to be bound by it to the
extent applicable, as well as by the actions of the Company’s Board of Directors
or any committee thereof.
9. I agree that this Agreement (and any provisions of the Employment Agreement
incorporated into this Agreement) and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA. I accept the jurisdiction of these courts
and consent to service of process from said courts solely for legal actions
related to this Agreement and the Covered SAR.

E-2



--------------------------------------------------------------------------------



 



             
 
      Gregory Q. Brown    
 
           
Date
  Signature   Printed Name    
 
           
 
           
 
      Commerce ID    

IN ORDER FOR THE ABOVE-REFERENCED STOCK APPRECIATION RIGHT TO BE AWARDED, THIS
AGREEMENT, SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS
NO LATER THAN                                         .

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Release
     (a) In consideration for the payment of the severance described in the
Executive employment agreement with the Company (the “Employment Agreement”),
dated as of [___], the Executive for himself, and for his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its subsidiaries, affiliates and divisions and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, in their individual capacities as such, including without
limitation all persons acting by, through under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, which the Executive
and Releasers had, now have, or may have in the future against each or any of
the Releasees (collectively “Executive/Releaser Actions”) from the beginning of
the world until the date hereof.
     (b) The Executive acknowledges that: (i) this entire Release is written in
a manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company pursuant to the notice provision of Section 10 of the
Employment Agreement prior to the expiration of the seven-day period following
the date hereof or any longer period required under applicable state law, and
the severance benefits under the Employment Agreement shall not become
effective, and no payments or benefits shall be made or provided thereunder,
until the day after the expiration of such seven-day period (the “Revocation
Date”). Upon such revocation, this Release and the severance provisions of the
Employment Agreement shall be null and void and of no further force or effect.
     (c) Notwithstanding anything herein to the contrary, the sole matters to
which the Release do not apply are: (i) the Executive’s rights of
indemnification (including the rights set forth in Section 12 of the Employment
Agreement) and directors and officers liability insurance coverage (including
the rights set forth in Section 11 of the Employment Agreement) to which he was
entitled immediately prior to                      with regard to his service as
an officer or director of the Company or other fiduciary capabilities; (ii) the
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits or rights under any other employee benefit plan, policy or arrangement
(whether tax-qualified or not) maintained by the Company or under COBRA;
(iii) the Executive’s rights under Section 5 of the Employment Agreement,
Section 6 of the Employment Agreement solely to the extent it relates to
reimbursement of legal costs and expenses and Section 8 of the Employment
Agreement which are intended to survive termination of employment; (iv) any
claims or rights that cannot be waived by law, including the right to file an
administrative charge for discrimination; or (v) the Executive’s rights as a
stockholder of the Company.

 



--------------------------------------------------------------------------------



 



     (d) This Release is the complete understanding between the Executive and
the Company in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. The Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release.
     (e) In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
     (f) This Release shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws.
     (g) This Release inures to the benefit of the Company and its successors
and assigns.

         
 
       
 
  EXECUTIVE    

F-2